DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and amendments filed November 22, 2021 have been entered into the file. Currently, claim 1 is amended, claims 2-4, 6, and 14 are cancelled, claims 11-12 are withdrawn, and claims 15-17 are new, resulting in claims 1, 5, 7-10, 13, and 15-17 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 5, 7-10, 13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the light-transmitting conductive laminate has an anti-see-through property of at least 90%” in lines 14-15. Paragraphs [0019], [0025], [0027], [0028], and [0063] of the instant specification all discuss the anti-see-through property as a property of the surface material, not of the light-transmitting conductive laminate as is claimed. Therefore the instant specification does not provide support for the aforementioned limitation.
Claim 16 claims that the entire surface is napped, however the instant specification does not appear to provide support for this limitation. Paragraph [0026] states that when the surface material is a woven fabric, the fabric preferably has a napped layer on one surface or on opposite surfaces. Paragraph [0044] states that the surface of the fibrous material is buffed with sandpaper or the like for napping or pilling. The instant specification does not provide specifics as to how much of the surface is napped, only that the surface is napped. Therefore the instant specification only provides support for a general napped surface, not the specific coverage of the entire surface of the surface material being napped.
Claims 5, 7-10, 13, 15, and 17 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	

Claim(s) 1, 5, 7-9, 13, and 16-17 is/are rejected 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592)1 in view of Fujisawa (JP 2014-185404)1,2 and Sanders (US 4307144)1.
With respect to claims 1, 5, and 17, Breunig teaches a decorative element (light-transmitting conductive laminate), in particular for an interior trim component of a motor vehicle that comprises an at least partially transparent decorative film applied to a flat carrier element (paragraphs [0001] and [0006]). A decorative element 10 (light-transmitting conductive laminate) comprises a decorative film 12 (surface material) to which a transparent plastic layer 14 (transparent substrate) is applied in an in-mould decoration process (paragraph [0030]). The first plastic layer 14 (transparent substrate) is used as an optical conductor (abstract). Breunig further teaches the decorative film 12 (surface material) can be a knitted fabric or a leather part (paragraph [0032]). As can be seen in the figures, the decorative film 12 (surface material) is located on the outer surface of the decorative element 10 (light-transmitting conductive laminate).
Breunig is silent as to at least one fiber substance constituting the decorative film 12 (surface material) being napped, the decorative film 12 (surface material) comprising a synthetic fiber having a single fiber fineness of up to 2 dtex and a polymer elastomer, and the decorative element 10 (light-transmitting conductive laminate) having a total light transmission of at least 20%.
Fujisawa teaches a light-transmitting sheet used as a display design material for various home electric appliances and indicators of automobiles, sneakers, clothes, and various sundry 
When the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). When the fibers are thermoplastic ultrafine fibers and have a single fiber fineness of 0.9 dtex or less the fibers are easily heat-sealed to form a film (paragraph [0016]). The light-transmitting portion formed into a film has a total light transmittance of 5% or more, further 7% or more, and particularly 10% or more (paragraph [0057]). The apparent density of the entangled body of fibers is preferably 0.45 to 0.70 g/cm3 (paragraph [0052]).
The single fiber fineness range of Fugisawa substantially overlaps the claimed range in the instant claim 17. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fujisawa, because overlapping ranges have been held to establish prima facie obviousness.
Since both Breunig and Fujisawa teach light-transmitting laminates comprising leather material for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a leather-like material as taught by Fujisawa (i.e., a napped nonwoven fabric impregnated with an elastomer with a fiber fineness of less than 0.9 dtex with heat-sealed portions and an apparent density of 0.45-0.70 g/cm3) as the decorative film 12 (surface material
Since the transparent plastic layer 14 (transparent conductive substrate) of Breunig is transparent, it is reasonable to presume that the total light transmission of the decorative element 10 (light-transmitting conductive laminate) will be determined by the light transmission of the decorative film 12 (surface material). Therefore, the decorative element 10 (light-transmitting conductive laminate) of Breunig in view of Fujisawa will have a light transmission of 10% or more.
Breunig in view of Fujisawa teaches is silent as to the transparent plastic layer 14 (transparent substrate) being electrically conductive.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further teaches a substratum that is a coating which comprises electrically conductive particles in an adhesive matrix (col. 4, lines 60-68). The fabric construction above is capable of preventing the buildup of static to levels exceeding the threshold of human sensitivity (col. 3, lines 37-42). One of the primary uses of the fabric is as an upholstery material for automobiles, airplanes, sofas, couches, etc (col 7, lines 16-18).
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 (transparent substrate) of Breunig in view of Fujisawa to be electrically conductive with a surface resistance of 109
Breunig in view of Fujisawa and Sanders teaches the claimed invention above but does not expressly teach the visual recognizability of the see-through letters and an anti-see-through property of at least 90%. It is reasonable to presume that the visual recognizability and the anti-see-through property are inherent to Breunig in view of Fujisawa and Sanders.
Support for said presumption is found in that Breunig in view of Fujisawa and Sanders teaches all the structural limitations of claims 1, 5, and 17, as discussed above. The instant specification further discloses that the apparent density of the nonwoven fabric constituting the surface material is preferably at least 0.30 to 0.70 g/cm3 to provide sufficient anti-see-through property (instant specification; paragraph [0025]). Fujisawa also teaches the apparent density of the entangled body of fibers is preferably 0.45 to 0.70 g/cm3 (Fujisawa; paragraph [0052]). The instant specification also discloses that when the light-transmitting conductive laminate has a total transmission of at least 1% the letters and symbols are visually recognizable. Fujisawa also has a total light transmittance of 5% or more, further 7% or more, and particularly 10% or more (Fujisawa; paragraph [0057]). The instant specification further discloses the surface material is preferably a nonwoven fabric layer or a napped layer in view of visual recognizability of the letters and symbols (instant specification; paragraph [0017]). Fujisawa teaches a napped nonwoven (Fujisawa; paragraphs [0008] and [0012]).
Since Breunig in view of Fujisawa and Sanders teaches a light-transmitting conductive laminate with the structural features recited in claims 1 and 5 and a surface material with all the structural properties identified by the instant specification as increasing the anti-see-through property and the visual recognizability, it is therefore expected the light-transmitting conductive laminate of Breunig in view of Fujisawa and Sanders will have the same properties of the claimed invention.

	
With respect to claim 7, Breunig in view of Fujisawa and Sanders teaches all the limitations of claims 1 above.
Breunig in view of Fujisawa is silent as to the decorative element 10 (light-transmitting conductive laminate) having a surface resistance of 1 to 1000 Ω/□.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further teaches a substratum that is a coating which comprises electrically conductive particles in an adhesive matrix (col. 4, lines 60-68). The fabric construction above is capable of preventing the buildup of static to levels exceeding the threshold of human sensitivity (col. 3, lines 37-42). One of the primary uses of the fabric is as an upholstery material for automobiles, airplanes, sofas, couches, etc (col 7, lines 16-18).
The surface resistance range of Sanders substantially overlaps the claimed range in the instant claim 7. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sanders, because overlapping ranges have been held to establish prima facie obviousness.
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 of Breunig in view of Fujisawa to be electrically conductive with a surface resistance of 109 ohms/square or 

With respect to claim 8, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above.
Breunig in view of Fujisawa is silent as to the transparent plastic layer 14 (transparent conductive substrate) containing a nanocarbon, indium-tin oxide, silver, copper, metal nano-wire, or an electroconductive polymer.
Sanders teaches static-dissipating fabrics which are constructed from a non-conducting polymeric web and a conductive stratum bonded thereto, the substratum having a surface resistance of 109 ohms/square or less (col. 1, lines 11-14; col. 2, lines 67-68). Sanders further teaches a substratum that is a coating which comprises electrically conductive particles in an adhesive matrix (col. 4, lines 60-68). Conductive particles which are employed with success include powdered silver (col. 4, lines 60-68). The fabric construction above is capable of preventing the buildup of static to levels exceeding the threshold of human sensitivity (col. 3, lines 37-42). One of the primary uses of the fabric is as an upholstery material for automobiles, airplanes, sofas, couches, etc (col 7, lines 16-18).
Since both Breunig in view of Fujisawa and Sanders teach fabric laminates for use in automobiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent plastic layer 14 of Breunig in view of Fujisawa to include electrically conductive particles, such as silver powder, in order to prevent the buildup of static to levels that exceed the threshold of human sensitivity.

With respect to claim 9, Breunig view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Breunig further teaches the interior trim (light-transmitting conductive molded laminate) is shaped by thermoforming in an in-mould process (paragraph [0013]).

With respect to claim 13, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Fujisawa further teaches that specific examples of the fibers of the nonwoven include polyester resins such as polyethylene terephthalate, polytrimethylene terephthalate, polybutylene terephthalate and polyamides such as polyamide 6 and polyamide 66 (paragraphs [0025]-[0027], [0030]).

With respect to claim 16, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 1 above. Fujisawa further teaches the light-transmitting sheet has a light-transmitting portion which is a region formed into a film by heat-sealing a part of the fibers of a nonwoven fabric formed by entanglement of fibers made of a thermoplastic resin, and a light-shielding portion which is a region around the transparent portion where the fibers are not formed into a film (paragraph [0008]). When the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). The portion of light-transmitting sheet which still has the structure of a nonwoven is napped, therefore the entire surface of the surface material (which consists of a nonwoven in claim 1) is napped.
As can be seen in FIG. 2 of Breunig, the decorative film 12 (surface material) is disposed over a transparent plastic layer 14 (transparent substrate).

Claim(s) 10  is/are rejected 35 U.S.C. 103 as being unpatentable over Breunig (US 2012/0032592)3 in view of Fujisawa (JP 2014-185404)1,4 and Sanders (US 4307144)1 as applied to claim 9 above, and further in view of Fu (CN 102936357)1,2.
With respect to claim 10, Breunig in view of Fujisawa and Sanders teaches all the limitations of claim 9 above. Sanders further teaches conductive particles which are employed with success include powdered silver, nickel, copper sulfide, and carbon black (col. 4, lines 60-68).
Breunig in view of Fujisawa and Sanders is silent as to the conductive substrate containing a nanocarbon or an electroconductive polymer.
Fu teaches a silver nanowire functionalized carbon nanotube antistatic agent (paragraph [0002]) which combines the advantages of the two materials and provides a way to avoid their respective shortcomings in the preparation of transparent electrode materials and antistatic materials (paragraph [0006]). The antistatic composite material overcomes the separation between different components caused by blending and overcomes the shortcoming of large contact resistance in the matrix (paragraph [0014]).
Since both Breunig in view of Fujisawa and Sanders and Fu teach the use of silver antistatic agents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive antistatic agent of Breunig in view of Fujisawa and Sanders to be a silver nanowire functionalized carbon nanotube as described in Fu in order to reduce separation from the matrix polymer and reduce the large contact resistance in the matrix polymer.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Breunig teaches lettering 26 may be printed on the film 12 (surface material) (paragraph [0032]), but is silent as to printing of lettering or a design on the plastic layer 14 (transparent conductive substrate). Neither Fujisawa nor Sanders remedies this deficiency of Breunig.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph for failing to comply with the written description requirement is overcome by Applicant’s cancellation of the claim in the response filed November 22, 2021.
In light the claim amendments and new claims, new rejections under 112(a) as failing to comply with the written description requirement are applied above.

Response – Claim Rejections 35 USC §103
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive.
On pages 6-7 of the response Applicant appears to submit that Fujisawa does not teach a napped fabric.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Fujisawa teaches that that when the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (paragraph [0012]). It is clear from FIG. 1 of Fujisawa, which was provided by Applicant in the response, that the nonwoven fabric of Fujisawa is napped at the surface. In the table provided by Applicant there appears to be discussion of napping shielding portions vs light transmitting portions, however it is noted that these are features not recited in the claims. Claim 1 merely requires that the surface material be napped, it does not specify the degree of napping.

On page 7-8 of the response Applicant submits that Breunig’s decorative film 12 has a part that allows light to pass through and a part that does not allow light to pass through, same as Fujisawa, and thus the entire surface of Fujisawa and Breunig is not necessarily transparent, even if the decorative film 12 of Breunig is replaced by Fujisawa’s surface material.
The Examiner respectfully disagrees. In the rejection of claim 1 above, Breunig’s decorative film 12 was identified as equivalent to Applicant’s claimed surface material. It is noted that there is no requirement in the claims for the surface material to be transparent. Only the electrically conductive substrate is specified as transparent. As discussed in the rejection of claim 1 above, the first plastic layer 14 of Breunig, which is identified as equivalent to the claimed transparent substrate, is specified as being transparent (Breunig; paragraph [0030]).

On pages 8-9 Applicant submits that the surface resistivity taught by Sanders is outside the general range required for “conductive” surfaces and thus does not read on claim 1.
The Examiner respectfully disagrees. The definition of “conductivity” is conductive quality; power of conducting heat, electricity, etc. (“conductivity”, oed.com). An Applicant may act as their own lexicographer and may rebut the presumption that the claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary meaning(s) in the specification at the time of filing. See MPEP 2111.01(IV)(A). “Conductive” was not redefined in the specification to require a specific surface resistivity, therefore the plain and ordinary meaning provided by the standard definition is used. According to the website provided by Applicant, the material of Sanders is conductive by the general definition because the charges still flow in dissipative material, just more slowly and in a somewhat more controlled manner than with conductive materials. It is additionally noted that Sanders explicitly teaches that the materials with a surface resistance of 109 ohms/square or less are conductive (Sanders; col. 1, lines 11-14, col. 2, lines 67-68, col. 4, lines 60-68), and that this surface resistivity overlaps with the claimed range in claim 7 as well as both ranges taught as “conductive” in the reference cited by Applicant.

On pages 11-12 of the response Applicant submits that the light-transmitting conductive laminate having an anti-see-through property of at least 90% is neither implicitly nor inherently disclosed in Breunig, Fujisawa, and Sanders. Applicant submits the anti-see-through property is affected by various factors, including the weaving density of the woven fabric, apparent density of the woven or nonwoven fabric, thickness of the surface material, and fineness of the fibers. Applicant also submits that the entire surface material should be uniform, with support from paragraph [0035] of the specification.
It is respectfully submitted that the combination of Breunig in view of Fujisawa and Sanders teaches the factors identified as affecting the anti-see-through property as described in the inherency argument in the rejection of claim 1. With respect to the weaving density, the combination of Breunig in view of Fujisawa and Sanders teaches that the surface material is nonwoven, therefore the weaving density is not applicable. It is noted that a nonwoven surface material is within the scope of claim 1, and the instant specification at paragraph [0017] states that a nonwoven is the preferred fabric in view of visual recognizability of the letters and symbols. Fujisawa also teaches that the apparent density of the nonwoven is preferably 0.45 to 0.70 g/cm3 (Fujisawa; paragraph [0052]), which is within the range of 0.30 to 0.70 g/cm3 taught by the instant specification and claimed in claim 17. With respect to the fineness of the fibers. Fujisawa teaches the fibers have a fineness of less than 0.9 dtex (Fujisawa; paragraph [0016]), which significantly overlaps with range taught by the instant specification and claimed in claim 17. It is noted there is no discussion in the instant specification on the affect fiber fineness has on the anti-see-through property or the visual recognizability. With respect to the thickness of the surface material, Fujisawa teaches that the thickness of the nonwoven fabric is not particularly limited but is preferably 0.3 to 3 mm, more preferably 0.5 to 2 mm, and particularly preferably 0.5 to 1 mm (Fujisawa; paragraph [0053]), which is identical to the ranges recited by the instant specification.
As identified on pages 10-11 of the response, wherein the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I). As discussed in the rejection of claim 1 and above, Breunig in view of Fujisawa and Sanders teaches all the structure identified by the instant specification as affecting the anti-see-through property and visual recognizability property in addition to the claimed structure. Therefore, it is expected that the light-transmitting conductive laminate of Breunig in view of Fujisawa and Sanders will have the same properties as the claimed invention. It is noted that many of the properties discussed are not recited in claim 1.

On page 13 of the response Applicant submits that the evidence of record in the application also validates that the parameters discussed above impacts the claimed anti-see-through property and visual recognizability. Applicant specifically looks are Comparative Examples 2 and 5.
With respect to Comparative Example 2, Applicant appears to submit that the fiber fineness of 1.17 dtex is what caused the sample to fail as the value is outside the range of the dependent claim 17 (but within the value claimed in claim 5). It is noted that this range is also outside the range taught by Fujisawa (0.9 dtex or less at paragraph [0016]), therefore Applicant’s submission supports the Examiners assertion that the properties are inherent to Breunig in view of Fujisawa and Sanders, as the combination teaches the use of an appropriate fiber fineness for these properties. However, there is no discussion in the instant specification in general or with respect to Comparative Example 2 that the fiber fineness affects either the anti-see-through property or the visual recognizability. Therefore, based on the disclosure of the instant specification, it cannot be concluded that the fiber fineness is what cause the sample to fail.
Another difference between Example 1 and Comparative Example 2 is the use of a woven material as the surface material (see Table 1 and paragraphs [0113] and [0089] of the instant specification). The combination of Breunig in view of Fujisawa and Sanders teaches a nonwoven surface layer, therefore the surface layer of Comparative Example 2 is not comparable to the nonwoven of the combination. It is noted that at paragraph [0017] of the instant specification it is stated that it is preferred that the surface material contains a nonwoven layer in view of visual recognizability of letters and symbols. Therefore, even in light of Comparative Example 2, the surface layer of the combination of Breunig in view of Fujisawa and Sanders is expected to have the same properties as the claimed invention.
It is noted that the surface material structure of Comparative Example 2 is within the scope of claim 1.
Applicant cited Comparative Example 5 as the second example, however the instant specification does not appear to disclose a Comparative Example 5. It appears that Applicant is referring to Comparative Example 1, which uses surface material 7, therefore that example will be discussed. It is noted that surface material 6, which is cited in the response, is napped (instant specification; paragraph [0087]). Based on the results of Comparative Example 1, it appears that Applicant is submitting that napping is necessary to achieve the necessary visual recognizability. As discussed above, Fujisawa teaches that that when the fibers on the surface of the light-shielding portion are napped, a leather-like appearance such as a suede-like or nubuck-like appearance can be imparted to the surface (Fujisawa; paragraph [0012]). It is clear from FIG. 1 of Fujisawa, which was provided by Applicant in the response, that the nonwoven fabric of Fujisawa is napped at the surface. Therefore, the results from Comparative Example 1 also support the Examiner’s conclusion that the surface layer of the combination of Breunig in view of Fujisawa and Sanders is expected to have the same properties as the claimed invention, as the combination teaches a napped surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Machine translation used as reference
        3 Previously presented
        4 Machine translation used as reference